Citation Nr: 0008872	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-17 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for asthma and chronic 
obstructive pulmonary disease (COPD) or emphysema as 
secondary to Mustard Gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1945 to August 
1946.

The current appeal arose from a February 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The RO denied entitlement 
to service connection for hearing loss, and service 
connection for double pneumonia, mental disturbance, asthma, 
and emphysema as secondary to Mustard gas exposure.

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in August 1995, a transcript of which has 
been associated with the claims file.

In May 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for bilateral defective 
hearing, and service connection for double pneumonia and a 
psychiatric disorder described as a mental disturbance as 
secondary to Mustard gas exposure.  The Board remanded the 
claim of entitlement to service connection for asthma and 
COPD as secondary to Mustard gas exposure to the RO for 
further development and adjudicative actions.

In May 1999 the RO affirmed the prior denial of entitlement 
to service connection for asthma and COPD as secondary to 
Mustard gas exposure.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The RO has satisfied the duty to assist the appellant in 
developing facts pertinent to the claim.




2.  A preponderance of the evidence demonstrates that the 
veteran did not have full-body mustard gas exposure during 
active service.

3.  The probative evidence demonstrates a post-service cause 
for the development of asthma, COPD, and emphysema.

4.  The veteran has not presented or identified competent 
medical evidence relating post-service diagnosed asthma, 
COPD, and emphysema to any other incident or event of active 
service.


CONCLUSION OF LAW

Asthma, COPD, and emphysema were not incurred in or 
aggravated during active military service and may not be 
presumed to have been incurred in service due to mustard gas 
exposure.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD 214 shows that before service, he had been a 
plasterer's helper. He has indicated that on those occasions 
since service that he has worked, he has held similar 
employment, and it is in that area in which he is trained.

On the veteran's entrance examination dated in December 1945, 
there were no noted abnormalities. 

In February 1946 the veteran was seen for acute, catarrhal, 
moderately severe, nasopharyngitis.  The treatment records 
show that he had had a cold with persistent cough for the 
past few days, and a sore throat and headaches, without 
chills or malaise.  He had complaints of chest discomfort but 
no real pleuritic pain.  He said that he had had pneumonia 
when he was 6-7 years old. 

On examination, the pharynx was mildly injected.  The chest 
was clear and the veteran was placed on routine upper 
respiratory infection care.  On the sixth day after admission 
he was released, cured, and without complaints or clinical 
findings of residuals.

On the separation examination dated in August 1946 the 
veteran was not noted to have any particular respiratory 
symptoms or abnormal findings.

On private mental health treatment and evaluations in 1965 
and 1966, it was noted that the appellant had been nervous 
all of his life, but this had become worse in 1965 or 
thereabouts, when he admitted himself voluntarily to a state 
facility. Diagnoses of bronchial asthma and depression were 
reportedly made at that time; he had been told at discharge 
to take Librium and stop smoking.

Another document dated in August-September 1965 shows that 
the veteran said he had been working as a plasterer for his 
brother, who was a general contractor.  He gave a history of 
having had pneumonia in 1937.  The examiner said there was no 
good history with regard to asthma.

Another report of evaluation in October 1965 shows that the 
appellant had been admitted to the state facility on a 
voluntary basis in September.  On examination the veteran had 
normal findings except for bronchial spasm which was possibly 
due to smoking or impending asthma. 

On examination in March 1966, there were no asthmatic 
wheezes.  Diagnoses included possible asthma, but none 
"heard" on the examination.

The appellant was examined by VA in August 1966.  On 
examination, he gave a history of bronchial asthma over the 
past few years, first diagnosed as asthma in 1965.  He 
alleged having a chronic cough, productive sputum and 
anterior chest pain.  He reported that he had had pneumonia 
at age 8. On examination, right lung breath sounds were 
slightly diminished.  There were no rales and percussion was 
normal.  Diagnosis was asthma.

On VA hospitalization in June and July 1967, the veteran's 
chest X-ray was normal. 

In March 1983 the appellant complained of a roaring noise in 
his right ear for about a month, paresthesia in the right 
parietal area and increased cough.  He gave a history of 
smoking 2 packs of cigarettes per day.  On examination, he 
had mild pharyngitis and retraction and thickening of the 
right tympanic membrane with loss of the normal landmarks.  
Lungs appeared clear.  His chest X-rays showed "nothing 
active".

In October 1984 the appellant had complaints of pain in the 
back and chest and difficulty breathing.  Examination of his 
lungs showed a few scattered wheezes.  Chest X-ray was 
reportedly negative.  He was seen in 1985 when prescriptions 
included antibiotics and Robitussin.

In extensive documents dated in 1991 and 1993, which are in 
the file, the veteran described his lifelong mental health 
and other circumstantial problems. 

In March 1993, the veteran filed a VA Form 21-4138 with 
regard to a claim for disabilities as a residual of exposure 
to Mustard Gas.  He described his experience with Mustard Gas 
as involving training at Fort Sill, Oklahoma in January 1946 
in the gas chamber, at the Field Artillery Replacement 
Training Center.  

The veteran reported that he had not been naked, if that was 
what was required for full body exposure, but that he had a 
gas mask which leaked badly, and was identified as such by 
his sergeant who was concerned about it.  He described the 
gas as smelling very bad and causing him to be dizzy and 
nauseated. 

In a subsequent statement, the veteran reported that he had 
been in a locked room and that the exposure was a full- body 
chamber test.  He also stated later that the service had told 
them not to talk about it.

The Department of the Army's Medical Research and Development 
Command at Fort Detrick, MD, responded in July 1993 that 
while their office maintained reports of the U.S. Army 
personnel who participated as medical volunteers in studies 
related to the mechanisms of action and medical 
countermeasures against chemicals of military relevance, 
during the period 1955-1975, a search had also been made of 
the 1946 time frame, and it had no information on the 
veteran.

A VA evaluation, undated but received in January 1993, showed 
that the veteran had had asthma, and reported a history of 
exposure to Mustard Gas in World War II.  

Another document was received from The Department of the 
Army's Aberdeen Proving Ground Biological Defense Command, in 
Maryland, dated in December 1993.  It stated that the command 
was unable to assist in researching the possible exposure to 
Mustard Agent since it did not maintain old personnel records 
searchable by individual name or service number.  The 
command's historical division had no information related to 
the veteran. 

They further noted that based on the information of record, 
the following could be stated:

(t)he mention of a gas chamber during his 
(the veteran's) time at a Field Artillery 
Training Center is probably referring to 
the standard gas chamber exercises used 
in training during the 1940's.  Enclosed 
is a section of the 1940 training manual 
on the use of smokes and lacrimations in 
training.  




The enclosed section described the gas 
chamber exercise, the purpose of the 
exercise and the chemical used during 
basic training and at other times when 
the unit went through gas mask 
proficiency training exercise.

This document is for use only as an aid 
in evaluating this and future claims of 
this nature.  It is not meant to be a 
definitive answer to the above referenced 
claim.

That document referenced was not previously of record but was 
re-acquired as a result of the Board's remand and is now in 
the file.

A letter is of record to the veteran, dated in January 1994, 
from JMR, M.D., which stated, in pertinent part, that

after carefully reviewing your chart and 
noting your history of exposure to 
Mustard Gas, your emphysema, ...and 
especially your severe COPD, I believe 
you are at high risk for surgery.   

A letter was received from JAC, a retired Army Lt. Col., 
dated in April 1995, written at the request of the veteran.  
He stated that the veteran reportedly suffered from service 
connected pulmonary problems, and apparently has been told 
that no "real" gas was ever used in the service for gas 
mask training.  The affiant stated that he recalled during 
his Navy boot camp training in 1943, in California, they had 
been directed into a building that had previously been 
charged with tear gas and that they had to respond, being 
exposed to other gases so that they could later identify 
them.  

JAC said that he had later been in the Army and at Ft. Bliss 
where they trained telephone linemen, part of which was 
training in a tear gas chamber in tents rather than a 
building.  He said that this was a widespread practice in all 
services, and many men were seriously affected by the tear 
gas if their masks failed or they inadvertently failed to 
clear their masks properly.  He said that at the time it had 
been treated as a big joke but no doubt many people had long-
lasting effects from exposure to those training gases.

The veteran was scheduled for and provided testimony at a 
hearing before a Hearing Officer at the RO in August 1995, a 
transcript of which is of record [Tr.].  He described his gas 
chamber situation. Tr. at 7-8, 9-10, 13-14.  He said that he 
thought he had first been diagnosed with emphysema and asthma 
in 1970.  Tr. at 12, 16.  He had not been treated elsewhere 
for either. Tr. at 12.  

Documents in the file, received in mid-1996, include VA 
reports dated in July and August 1996 to the effect that the 
veteran had emphysema and COPD and describing his symptoms, 
possible causes (but not specific to his circumstances), 
alternative behavioral changes to assist in treatment, and 
other related material.  No examination findings are 
associated therewith.

Also as a result of the development pursuant to the Board's 
remand, copies of the 1940 and 1944 instructions for the 
standard gas chamber exercises used in basic training and at 
other times during a soldier's military career were forwarded 
in June 1997 from the U.S. Army Chemical and Biological 
Defense Command and are now in the file.  It was noted 
thereon that the Mustard Gas was not used but chlorine and 
tear gas were the standard chemical used when training in the 
gas chamber. 

In June 1997, National Archives and Records Administration 
responded that a search had been undertaken of records of 
Headquarters, Army Ground Forces (Record Group 337) but 
records could not be located concerning Mustard Gas testing 
at the Field Artillery Replacement Center at Fort Sill, OK in 
1945.  It further advised where additional inquiry might be 
made as to exposure to Mustard Gas and lewisite (Defense 
Manpower Data Center).

The RO forwarded letters to the Defense Manpower Data Center 
(DMDC) asking for further documentation with regard the 
veteran's exposure at Fort Sill on the given dates.  

In August 1997, a response was received from the DMDC to the 
effect that the veteran's name had not been located in the 
database, but "because of the difficulty in locating records, 
information on all participating individuals has not been 
found".

DMDC further stated that 

(b)ased on research of Mustard Gas 
testing, we know that tests were 
conducted at various sites during World 
War II.  Ft. Sill, Oklahoma, however, was 
not a site where this testing was 
performed.  

Many veterans believe that they were 
involved in Mustard Gas testing when 
actually they participated in routine 
chemical warfare defense training.  

Documentation was not maintained on this 
training because it was conducted as part 
of basic and unit training.  

[The DMDC enclosed a description of three 
standard training scenarios used in 
chemical warfare defense training during 
World War II.  It further recommended 
that since it did not have records on 
personnel, that the National Personnel 
Records Center (NPRC) be contacted in 
that regard for further documentation]. 
[emphasis added]

A packet of VA clinical records confirm that the veteran has 
been seen over the years for various respiratory complaints 
and diagnoses have included COPD, bronchitis, asthma and 
emphysema.

A special VA pulmonary/respiratory function examination was 
undertaken in January 1998.  Extensive testing was performed 
which was consistent with the diagnostic conclusion that the 
veteran had severe, progressive, pulmonary emphysema and 
asthma.  

The examiner noted that the veteran had given a history of 
exposure to Mustard Gas in service, but that he had also 
smoked cigarettes all of his adult life and opined that the 
veteran's emphysema was due to the cigarette smoking.

A report of private pulmonary evaluations in February 1999 is 
of record showing suspected COPD with mild pulmonary 
fibrosis.


General Criteria

Service connection may be granted where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  h is the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
whether the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (1999).


Where a veteran served for at least 90 days during a period 
of war, and a chronic presumptive pulmonary disease like 
bronchiectasis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999).

In general, the threshold question to be answered in this 
case is whether the appellant has presented evidence of a 
well grounded claim; that is, one which is plausible and 
meritorious on its own or capable of substantiation.  If he 
has not, the appeal must fail. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

In most cases, the criteria for a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability, (2) lay or medical evidence of a disease or 
injury in service, and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Court further concluded that "satisfactory" evidence meant 
"credible" evidence as characterized in Caluza, supra, 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Pursuant to 38 C.F.R § 3.316, service connection is 
authorized for veterans who underwent any full-body exposure 
to Mustard Gas (or Lewisite) during service and who developed 
medical conditions listed therein.  Veterans included 
therein, as pertinent to this case, are those who were 
exposed during field or chamber testing.  Those conditions 
based on exposure to the specified vesicant include, for 
purposes of this case, a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD) based on full body exposure.  

Claims may show evidence in service medical records of the 
acute effects of Mustard Gas.  In addition, delayed effects 
may appear even though there were no acute effects noted in 
service.  It is also possible that a veteran may have been 
exposed to nonservice related causative conditions or events.  
See VBA Circular 21-95-4 (as amended including on February 
23, 1995, and May 19, 1995). Specifically, the Court has also addressed this in concert 
with 38 C.F.R. § 3.316, which directs relaxation of the 
claimant's initial evidentiary burden in cases involving 
veterans exposed to specific vesicant gases.  If the veteran 
was exposed in-service to one of the specific forms of 
Mustard Gas and develops one of the specified disorders based 
on that exposure at any time thereafter, the claimant is 
relieved of the burden of providing medical evidence of a 
nexus.  

The Court held that for the purpose of submitting a well-
grounded claim relating to exposure to toxic gases 
thereunder, it must be assumed that the lay testimony of 
exposure is true, and in concert with the submission of 
medical evidence of one of the specific disorders, must be 
considered well grounded.  Of course, once a well-grounded 
claim has been submitted, VA's duty to assist kicks in and 
then a decision based on the merits of the claim must be 
made.  See Pearlman v. West, 11 Vet. App. 443 (1998).  

In Pearlman, the Court went on to state that in such a case, 
service connection is granted if the appellant has 
experienced (1) full body exposure; (2) to the specified 
vesicant agent; (3) during active military service, and (4) 
has subsequently developed the specified conditions.  

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-
344 (1996); See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).

For veterans exposed to specified vesicant agents, that 
initial burden is relaxed.  
See 38 C.F.R. § 3.316 (1999).  This regulation provides that:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described 
below[,] together with the subsequent development of any 
of the indicated conditions[,] is sufficient to establish 
service connection for that condition:
           ....
(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma[,] or chronic obstructive 
pulmonary disease.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's 
own willful misconduct or there is affirmative evidence 
that establishes a non[-]service-related supervening 
condition or event as the cause of the claimed condition.

Under this regulation, the veteran is relieved of his burden 
of providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, service 
connection is granted if the appellant has experienced: (1) 
full-body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions; all this is subject to 
the exception in paragraph (b).

This regulation does not require a medical nexus, but rather 
a nexus is presumed if the other conditions are met.  The 
reason behind this relaxed standard is the circumstances 
surrounding the testing of mustard gas.  Some Naval personnel 
were experimentally exposed to mustard gas during full-body 
field or chamber tests of protective equipment and clothing 
conducted at the Naval Research Laboratory, located at 
Edgewood Arsenal, Washington, DC, between 1943 and 1945. 
Similar testing may have been conducted at other locations 
during World War II.

These World War II tests were classified, participants were 
instructed not to discuss their involvement, and medical 
records associated with the tests are generally unavailable.  
No long-term follow-up examinations were conducted.  For 
these reasons, some participants may not have filed claims 
with VA for disabilities resulting from mustard gas 
poisoning, or, if they did file claims, may have experienced 
difficulty establishing entitlement to benefits.

VA believes that the special circumstances surrounding these 
World War II testing programs have placed veterans who 
participated in them at a disadvantage when attempting to 
establish entitlement to compensation for disability or death 
resulting from the experimental exposure.  The proposed rule 
specifies that, if exposure occurred under the described 
circumstances, disabilities or deaths resulting from certain 
diseases are to recognized as connected to veteran's exposure 
in-service.

57 Fed. Reg. 1699 (1992).


Veterans who were exposed to mustard gas during experimental 
tests of protective clothing and equipment during World War 
II, however, face a potentially insurmountable disadvantage 
when attempting to establish entitlement to compensation.  
These tests were conducted behind a strictly enforced veil of 
secrecy, medical records associated with the tests are 
generally unavailable, and no records for individuals who 
participated in those tests may not show evidence of the 
acute effects of mustard gas exposure.

Furthermore, it is likely that participants who developed 
chronic effects of exposure did not previously file 
compensation claims with VA solely because they had been 
instructed not to discuss their involvement in the tests. 
Physicians who may have treated these veterans for chronic 
effects more than [forty] years ago have almost certainly 
retired from private practice, making it impossible to 
establish that a chronic form of one of the specified 
disabilities has existed continually since exposure to 
mustard gas.  For these reasons, VA believes that requiring a 
chronic form of one of the specified conditions, rather than 
establishing a manifestation requirement, better serves the 
purpose of rulemaking.

57 Fed. Reg. 33876 (1992).

Therefore, whether or not the veteran meets the requirements 
of the regulation, including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  In this regard, the Board must 
consider the credibility in light of all of the evidence in 
the file.

As a lay person, the appellant is not qualified to proffer an 
opinion as to the date of onset of his illness; such 
testimony would only be probative if it were proffered by a 
witness qualified as an expert.  See Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992) which also quoted Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992)) holding that lay 
persons were not qualified to provide a probative diagnosis 
on a medical question. 

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).


Analysis

As cited above, because of the special circumstances of this 
case, and in keeping particularly with the exceptions set 
forth in Pearlman as relate to Mustard Gas exposure cases, 
the Board held the claim to be well grounded within certain 
constraints, i.e., treating the evidence provided in the form 
of lay statements as truthful and accurate, and accordingly 
found that a remand for further development was required.  

Thereafter, the case was remanded after which the mandated 
development was scrupulously addressed by the RO.  
Considerable effort was expended to secure all available 
service documentation, and these results have been reported 
above.  

In that regard, the Board asked that the RO have the veteran 
clarify when and under what circumstances he has been 
evaluated by VA, the RO was to obtain all pertinent VA 
treatment and evaluative records from such care since 
service, including but not limited to respiratory assessments 
in the 1990's, and attach them to the claims folder.  This 
was done.

Furthermore, the Board requested that the RO contact the 
service department directly pursuant to M21-1, Part III, § 
5.18, and all other pertinent provisions of guidelines 
associated with implementation of 38 C.F.R § 3.316 including 
VBA Circular 21-95-4 (as amended) to obtain all records 
specifically with regard to the veteran and the gas training 
to which he and his unit may have been subjected, and other 
persons who may have been subjected to similar testing 
procedures.  

The RO was to obtain a copy of the 1940's training manual 
information cited as having been attached to the Department 
of the Army's Aberdeen Proving Ground Biological Defense 
Command, in Maryland, letter dated in December 1993.  Further 
search was to be made for  records, evaluations, lists, and 
assessments with regard to such testing in the 1940's for 
specific information for the veteran or, if available, for 
others assigned to the unit he has described or similar 
units. 

A delineation of all efforts made on behalf of finding these 
records was to be annotated in the file.  All records 
obtained were to be added to the file.  The search was to be 
undertaken via NPRC, National Archives and Records 
Administration, the service department and any and all other 
sources where such documentations may be available.  All 
avenues of pursuit should be delineated and documented in the 
record.  This was also done.

The RO then undertook to have examinations conducted to 
confirm the nature of current respiratory disability.   


At this point, it appears clear that all of the potentially 
helpful evidence reasonably and feasibly available has been 
secured and is now part of the record.

The veteran has submitted a well grounded claim of 
entitlement to service connection for asthma and emphysema, 
and COPD as secondary to mustard gas exposure.  38 U.S.C.A. 
§ 5107(a).  This is based on his account that he was exposed 
to mustard gas during active military service.  His account 
of in-service exposure was not inherently incredible and must 
be presumed true for the purposes of establishing a well 
grounded claim.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
It is also based on the post-service medical evidence 
establishing a diagnosis of the specified conditions 
contained in 38 C.F.R. § 3.316.  Pearlman, 11 Vet. App. at 
447.

The veteran has submitted evidence in support of his claim 
and he has had the opportunity to provide personal testimony 
with respect to the facts in this case.  He provided specific 
details of alleged in-service mustard gas exposure.  The 
claim is that the veteran was exposed to canisters of gas in 
buildings in Fort "Ceil", Oklahoma and instructed not to 
disclose such exposure to anyone.  He has testified that he 
went through repeated tests.  Supposedly on one occasion, his 
gas mask was found to be leaking.  

Again, in discussing the substantive merits of the case, in 
alleged Mustard Gas exposure cases, the nexus question 
becomes somewhat fuzzed if the remaining two criteria are 
met.  Thus, it is necessary to address those criteria first.  

First, there must be current presence of one or more of the 
enumerated diseases.  In this case, both asthma and emphysema 
are diagnosed and thus the enumerated disease segment of the 
regulations are met. 


And second, there must be documented exposure to Mustard Gas 
in service.  It is in this that the evidence is sorely 
wanting.  The portion of the case has been developed to the 
extent humanly possible.  And other than his own statements, 
the evidence is unequivocal in that there are no records of 
the veteran's having been exposed to Mustard Gas in service.  

More importantly, perhaps, for the resolution of the case, 
not only is there no evidence that the veteran was a 
participant in Mustard Gas testing under these specified 
circumstances, but there is no record of Mustard Gas testing 
having been undertaken on anyone else under the circumstances 
and in the locations where he claimed to have been so 
exposed.  

While the adherence to strict evidentiary requirements might 
be expanded in the former case, there is certainly no sound 
basis for doing so in the second.  

In sum, there simply is no credible evidence to support that 
the veteran was exposed to Mustard Gas under certain full 
body test circumstances in service.  In this regard, the 
Board would note that he may well be sincere in his belief 
that he was so exposed.  This is an inadvertent error that 
could well be made with changing perceptions in the passage 
of time.  However, it is also noteworthy that the 
descriptions he has given of his so-called exposure are 
entirely in keeping with the scenarios that have been set 
forth by current expert as to what did in fact occur under 
similar circumstances and did not in fact involve full body 
exposure, as contemplated in the regulations, to Mustard Gas.  

In summary, the veteran had respiratory symptoms in and since 
service, diagnosed in service as an upper respiratory 
infection; and after service, in or about the mid-1960's as 
asthma, and more recently, as asthma, emphysema and chronic 
obstructive pulmonary disease (COPD).

However, the veteran  was not exposed to Mustard Gas testing 
in such a fashion as to warrant the application of 
presumptions as to a nexus between same and current symptoms.  

And finally, absent a presumed nexus (see, i.e., Pearlman, 
etc.), there is no evidence or medical expert opinion which 
links current chronic respiratory problems with service or 
any incident therein, including exposure to Mustard Gas.  The 
veteran's opinion, as a layman, is precluded by Espiritu and 
other above cited cases.

Parenthetically, a recent examiner has attributed the 
veteran's current respiratory problems to cigarette smoking.  
The veteran was also exposed both before and after service to 
environmental contaminants in his lifelong occupation as a 
plasterer.  

Nonetheless, it is unnecessary to further analyze what may 
have or did in fact cause his respiratory problems since it 
is clear that service has been eliminated as a possible 
cause.  

For the foregoing reasons, the Board finds that the appellant 
has not presented or identified competent medical evidence 
relating the post service reported asthma and emphysema to 
any incident or event of active service, including claimed 
exposure to mustard gas.  The evidence is not evenly balanced 
in this case and the Board concludes that the veteran's post 
service reported, variously diagnosed respiratory disorders 
are not due to mustard gas exposure or any other incident of 
service.


ORDER

Entitlement to service connection for asthma and COPD or 
emphysema as secondary to Mustard Gas exposure is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


